GLD-201                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-1921
                                      ___________

                                BRIAN A. CAMPBELL,
                                                Appellant

                                            v.

        WARDEN RONNIE HOLT; DHO RENDA; CAPTAIN BRECKON; SIS
                 ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                              (D.C. Civil No.10-cv-01529)
                      District Judge: Honorable Edwin M. Kosik
                     ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      June 3, 2011
             Before: AMBRO, CHAGARES AND COWEN, Circuit Judges

                              (Opinion filed: June 8, 2011)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Brian A. Campbell appeals from the order of the United States District Court

forthe Middle District of Pennsylvania denying his habeas petition filed pursuant to

28 U.S.C. § 2241. We will affirm.

      At all times relevant to this matter, Campbell was an inmate of the Canaan United

                                            1
States Penitentiary, Waymart, Pennsylvania (USP Canaan). He was charged with the

prison violations of Assaulting Any Person and Possession of a Weapon. According to

the officer who wrote the incident report, Campbell and other inmates were observed

assaulting another inmate, with Campbell striking that inmate in the head and face with a

padlock attached to the end of a belt. Campbell disputed the charges by maintaining that

he did not strike anyone with a lock, though he admitted that he had grabbed a garbage

can during the incident. After a hearing, the Discipline Hearing Officer (“DHO”) found

that Campbell had committed the acts as charged and imposed various sanctions,

including disallowance of forty days of good conduct time. In July 2010, Campbell filed

his section 2241 habeas petition challenging the loss of good conduct time and privileges,

alleging the violation of his due process rights at the disciplinary hearing. The

respondent responded to the petition, arguing that the petition should be dismissed

because Campbell failed to exhaust his administrative remedies. The respondent also

argued that Campbell’s disciplinary hearing complied with all that due process requires.

Campbell filed a traverse to the response. The Magistrate Judge issued a report and

recommendation that the habeas petition be dismissed for failure to exhaust

administrative remedies, or alternatively, be denied on the merits. Campbell filed his

objections to the report and recommendation, notifying the District Court that he had

filed an administrative appeal in September 2010 (two months after the filing of the

habeas petition), that he receive no response within the allotted time for reply, and that

under section 542.18 of the administrative remedy process, the response constitutes a

denial of his final appeal. The District Court proceeded to deny the section 2241 habeas

                                              2
petition on the merits, stating that Campbell’s failure to exhaust was excused for purposes

of the decision.

       Campbell filed a timely notice of appeal. We have jurisdiction under 28 U.S.C.

§ 1291 and 28 U.S.C. § 2253(a). Challenges to the loss of good time credits are properly

brought under section 2241, see Queen v. Miner, 530 F.3d 253, 254 n.2 (3d Cir. 2008),

and a certificate of appealability is not required to appeal the denial of a section 2241

petition, see Burkey v. Marberry, 556 F.3d 142, 146 (3d Cir. 2009). We review the

District Court’s denial of habeas corpus relief de novo, but we review factual findings for

clear error. See Vega v. United States, 493 F.3d 310, 314 (3d Cir. 2007).

       As an initial matter, we note that federal prisoners are generally required to

exhaust their administrative remedies before filing a section 2241 habeas petition. See

Moscato v. Federal Bureau of Prisons, 98 F.3d 757, 760 (3d Cir. 1996). Although we

have consistently applied an exhaustion requirement to section 2241 claims, see

Callwood v. Enos, 230 F.3d 627, 634 (3d Cir. 2000), here, the respondent did not raise

the argument that Campbell’s September 2010 attempt to complete the administrative

process constituted a procedural default barring judicial review, see Moscato, 98 F.3d at

760-61, although the respondent did raise the lack of exhaustion before that

administrative appeal came into existence. In any event, we conclude, as the District

Court did, that the section 2241 habeas petition is without merit.

       Federal prisoners have a liberty interest in statutory good time credits. See Vega,

493 F.3d at 317 n.4 (citing Wolff v. McDonnell, 418 U.S. 539, 557 (1974), and 18 U.S.C.

§ 3624(b)(1)). Thus, “[w]here a prison disciplinary hearing may result in the loss of good

                                              3
time credits, . . . an inmate must receive: (1) advance written notice of the disciplinary

charges; (2) an opportunity . . . to call witnesses and present documentary evidence in his

defense; and (3) a written statement by the factfinder of the evidence relied on and the

reasons for the disciplinary action.” Superintendent v. Hill, 472 U.S. 445, 454 (1985)

(citing Wolff, 418 U.S. at 563-67). In addition, the disciplinary decision must be

supported by “some evidence,” that is, “any evidence in the record that could support the

conclusion reached by the disciplinary board.” See id. at 455-46. In this case, there

appears to be no dispute that Campbell was afforded the due process requirements

described above. The record reflects that Campbell received written notice of the charges

and incident report in advance of the disciplinary hearing. He had the opportunity to

present witness testimony, present documentary evidence, and have a staff

representative’s assistance at the hearing. The DHO prepared a written record,

documented his findings and the evidence upon which he relied, explained the sanctions

imposed, and notified Campbell of his appeal rights.

       Campbell’s due process arguments are based in part on the DHO’s failure to

consider videotape surveillance footage that Campbell believes would exonerate him. 1

Campbell also argued that the DHO incorrectly assessed witness credibility and

incorrectly weighed the evidence. Among other things, Campbell referred to reasons

why he and the witness he presented were credible, to medical reports that he suffered

injury during the incident, and to a post-hearing affidavit submitted by the other inmate,




                                              4
stating that the lock belonged to him and that Campbell was wrongly charged in the

assault. However, we need not examine the entire record, re-weigh the evidence, or

independently assess witness credibility in assessing whether the “some evidence”

standard is met. See id. at 455-46. Here, the DHO relied on a correctional officer’s

incident report and on additional eyewitness reports by a prison recreation specialist and

a case manager, noting that the memoranda identified Campbell as a perpetrator in the

assault and that the other inmate had been struck with a padlock attached to belts. The

DHO also relied on photographs taken on the date of the incident depicting a lock affixed

to a belt and two locks affixed to a sock, as well as prison health services reports and

photographs documenting Campbell’s and the other inmate’s injuries. Thus, the DHO’s

decision clearly was based on “some evidence” in the record. Moreover, the existence of

alleged videotape surveillance footage that might have been helpful to Campbell’s

defense does not nullify the conclusion that the DHO decision was supported by “some

evidence” and that the requirements of due process were satisfied.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. We will summarily affirm the District Court’s

order. See Third Circuit I.O.P. 10.6.




1
 The hearing officer’s report contains Campbell’s staff representative’s statement that he
had “called SIS and they have no video.” (Exhibits to Response to Habeas Petition,
Attachment C.)
                                              5